JUDGE PAYNTER
delivered the opinion op the court.
Section 3492 Kentucky Statutes reads as follows:
“The board of council shall have power to appoint a police force, the number, grades and all regulations thereof to be provided by ordinance from time to time, whose term of office shall not exceed two years from the date of election, subject to removal for cause.” It is a part of the act which was passed for the government of cities of the fourth class. The city of Maysville is of that class. Pursuant to that section the board of council of the city of Maysville fixed the number of the police force at five, and appointed that number on the force. It is manifest from this section that the board of council were empowered to appoint the police force, and prescribe the number .which should constitute the force. That section has reference to the regular police force of the city.
Section 3506- relates to the duties and powers of the *346chief of. police of the cities of the fourth class. It reads as follows:
. . . . “He may appoint a deputy or deputies, by and with the advice and consent of the board of council, and special or extra police, by and with the advice of the mayor or chief executive; and said extra or special police appointed for less than a week shall take the oath prescribed by law, but shall not be required to execute bond.” ....
This section authorizes the chief of police by and with the advice of the mayor or chief executive to appoint “special or extra police.” The General Assembly was mindful of the fact that on some days or some occasions the regular police force of the city might be insufficient to protect the lives and property of the citizens of the •city, or to maintain order and preserve the public peace, or that there might be some special work for a policeman to perform; hence the chief of police-with the advice of the mayor or chief executive of the city, was authorized to appoint extra or special policemen. It was not intended that the chief of police should have the-power to appoint regular policemen for the city, because that power is expressly lodged with the board of councilmen. If the chief of police is vested with the power to appoint whomsoever he pleases on the police force and place them in the regular police service, then the board of council’s effort to appoint the police force and name the number who shall serve, would be abortive. The board of council is not supposed to be in continuous session, and occasions may arise where it is important that extra or *347special policemen shall be appointed to serve, therefore the Legislature thought it wise to vest that power in the chief of police to be exercised by and with the advice of the mayor or chief executive of the city. The chief of police, as we have said, is not authorized to appoint, with the approval of the mayor, a policeman and place him in the regular police service of the city.
The appellee, Purnell, was appointed special policeman for the city by the chief of police with the approval of the mayor. No time was prescribed during which he should serve in that capacity. He served the city for two months, and this action was brought to recover compensation for that service. We can not say that the chief of police kept him in the service of the city for an unreasonable time, therefore, we are of the opinion that he is entitled to recover for the two months’ service rendered the city as special policeman. The chief of police could not defeat the purpose of that section of the law, which authorized him to appoint special or extra police, by appointing a special policeman for a given time, and then reappoint him from time to time for the purpose of keeping him in the regular service of the city as policeman; nor could such policeman be kept in continuous service by the chief of police, and compel the city to compensate him for such service. This would be a manifest violation of the law, and would deprive the board of council •of the right to determine the number of policemen necessary to properly police the city.
The judgment is affirmed.